Citation Nr: 1425273	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-27 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for ganglion cyst of the right foot.
 

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for ganglion cyst of the right foot with a noncompensable evaluation.

The Board previously remanded this matter in August 2012 and June 2013 for further procedural development, to include new VA examinations.

With respect to the Veteran's other foot disorders for which the Board requested a diagnosis of and subsequent medical opinions as to the nature and etiology of each disorder in the June 2013 remand, the record does not indicate and the Veteran has not alleged that any of these conditions are the result of active duty service or secondary to a service-connected disability.  As a result, they are not before the Board and will not be discussed in this decision.  To the extent that the Veteran has asserted that he has a ganglion cyst of the left foot that is related to service, this matter is referred to the AOJ for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to December 11, 2012, the Veteran's ganglion cyst of the right foot manifested with symptoms of tenderness and pain.

2.  For the period from December 11, 2012, there is no evidence of a ganglion cyst on the Veteran's right foot resulting in evidence of limitation of motion, dorsiflexion, limitation of dorsiflexion, shortened plantar fascia, tenderness, marked contraction of plantar fascia, hammer toes, painful callosities, or marked varus deformity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for the period prior to December 11, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7804 (2013).

2.  The criteria for a disability rating in excess of 0 percent for ganglion cyst of the right foot from December 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.73, Diagnostic Code 5278 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in August 2012 and June 2013.  

With respect to this matter, the Board's August 2012 remand instructed the RO to: (1) contact the Veteran and request that he identify any additional treatment and take appropriate steps to obtain any such records; (2) schedule the Veteran for a VA examination; and (3) readjudicate the claim.

The RO sent a November 2012 letter requesting any additional treatment records or authorization to obtain any outstanding records.  The Veteran was scheduled for and attended a December 2012 VA examination.  The RO readjudicated the claim in a March 2013 Supplemental Statement of the Case (SSOC).

The Board's June 2013 remand instructed the RO to: (1) provide the Veteran with appropriate notice for his ganglion cyst increased rating claim and service connection claims for bilateral foot disorders; (2) obtain updated VA treatment records and any other outstanding records; (3) contact the Veteran requesting clarification regarding the inconsistencies in the record over which foot has the ganglion cyst; (4) schedule the Veteran for a VA foot examination; (5) undertake any additional development deemed necessary; and (6) readjudicate the claim.

VA sent July 2013 and March 2014 letters requesting that the Veteran identify any additional treatment and provide the necessary authorization.  The record does not indicate that the Veteran identified any additional treatment records.  The Veteran was scheduled for and attended an August 2013 VA examination to assess the current severity of his right foot ganglion cyst disability.  At the examination the Veteran was asked to clarify the history of his ganglion cyst.  The RO then sought a February 2014 clarifying opinion and readjudicated the claim in an April 2014 SSOC.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the July 2006 rating decision on appeal, two March 2006 letters provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right shoulder disability.  Consistent with Dingess, the letters included notice of the process in which VA assigns disability evaluations and effective dates.  VA provided additional notice letters in July 2013 and March 2014 providing further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been obtained and associated with the record.  VA examinations for the Veteran's right foot were afforded, most recently in August 2013.  The record does not suggest and the Veteran has not alleged that these examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, there is no evidence indicating that since the most recent August 2013 examination the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his ganglion cyst.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III.  Increased Rating for Ganglion Cyst of Right Foot

In his August 2009 Form 9 Substantive Appeal, the Veteran alleges that he is in constant pain when walking and standing, with stiffness while sitting for an extended period.  He claims to use a cane and limps as a result of applying most of his weight to his left side.  The Veteran argued that a 10 percent evaluation was warranted.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

The Veteran's ganglion cyst of the right foot has been rated under Diagnostic Code 5278-7819.  Diagnostic Code 7819, for benign skin neoplasm, instructs evaluation to be done under the appropriate impairment of function code, which in this case is Diagnostic Code 5278.  The Board notes that it has considered an evaluation under additional Diagnostic Codes pertaining to the foot, specifically Diagnostic Codes 5276, 5277, 5279, 5280, 5281, 5282, 5283, and 5284, as well as the Diagnostic Codes for scars.  

Pursuant to Diagnostic Code 5278, a 30 percent rating is warranted for unilateral claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A 20 percent rating is warranted for unilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 10 percent rating is warranted for unilateral great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads.

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in May 2006, the 2008 amendments are not applicable in this appeal.  Id. 

Diagnostic Code 7804 is the only applicable scar code for this matter.  Under Diagnostic Code 7804, a 10 percent rating is provided for scars which are superficial and painful on examination.  38 C.F.R. § 4.118 (2007).  This is the highest rating available under this diagnostic code for a single scar.

      Period Prior to December 11, 2012

An April 2006 VA examination conducted prior to the Veteran's discharge from active duty diagnosed the Veteran with a ganglion cyst on his right foot with tenderness, no adherence, and soft and elevated texture.  The effect of the condition on the Veteran's daily activity was limited activity.

Similarly, an October 2007 VA examination noted that the cyst was tender to palpation, with pain and stiffness.  Occasionally the Veteran used an over the counter insert with some relief.  The Veteran was unable to run, but did not use a cane or crutch and had no job restrictions.  There were no flare ups and no additional limitations of motion by pain, fatigue, weakness, or lack of endurance following repetitive use.

The Board finds that during this time period, the Veteran's service-connected ganglion cyst of the right foot manifested with symptoms of tenderness and pain, warranting a 10 percent evaluation under Diagnostic Code 7804.  In making this finding, the Board notes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  So while as noted below the most recent medical evidence does not show that the Veteran currently has a ganglion cyst of the right foot, as discussed below, past medical evidence shows that he did during the appellate period.

With respect to whether a rating in excess of 10 percent is warranted.  The Board observes that a compensable rating is warranted under Diagnostic Code 5284 for other foot injuries that are moderately severe (20 percent) or severe (30 percent).  The evidence prior to December 11, 2012, does not show at least moderately severe disability attributable to a ganglion cyst of the right foot.  While the Veteran complained of pain and tenderness with tender and was unable to run, the October 2007 examination notes that he did not use any supportive devices such as cane or crutches.  Moreover, he had no job restriction and there were no reports of flare ups or additional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  In light of the foregoing, the Board concludes that the criteria for a rating in excess of 10 percent are not met prior to December 11, 2012.  

      Period from December 11, 2012

A December 2012 VA examination diagnosed the Veteran with a ganglion cyst on the left foot, and noted that the right foot did not have a ganglion cyst.  The Veteran insisted that the ganglion cyst was always on his left foot, but he was unsure as to why the medical record indicated the right foot and x-rays had been taken on the right foot.  Regardless, the Veteran did not have a ganglion cyst on his right foot at the time of examination.  Accordingly, the Veteran did not have symptoms associated with a ganglion cyst of the right foot that would be consistent with a compensable evaluation at the time of examination.

Similarly at the Veteran's August 2013 VA examination, the examiner stated that the "Veteran currently does not have evidence of a ganglion cyst on either foot.  Also, he has subjective complaints of dorsal pain involving both feet which would be inconsistent with a current or a resolved right foot ganglion cyst as the cause."  Furthermore, the examiner stated that "[i]t is my opinion that he does not have any symptoms or clinical manifestations during the appeal period in his feet related to a ganglion cyst or other service-connected disability."  A February 2014 addendum to the August 2013 examination stated that "[t]here were no findings of a right foot ganglion cyst after [October 11, 2007]....There are no current findings of a left foot ganglion cyst which was noted during the 2012 exam." 

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected ganglion cyst of the right foot from December 11, 2012, the date of the first VA examination in which there was no evidence of a ganglion cyst on the Veteran's right foot.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As to potential impairment consistent with a compensable rating under Diagnostic Code 5278, there is no evidence that the Veteran's ganglion cyst of the right foot has been manifested by symptoms analogous to claw foot at any time from December 11, 2012.  Rather, the Veteran has recently asserted that he never had a ganglion cyst on the right foot and that he actually had a cyst on the left foot.  The current 2013 VA examination report noting no findings of a ganglion cyst on the right foot supports the Veteran's contentions that he does not have a ganglion cyst of the right foot.  

The Board acknowledges that the Veteran has been diagnosed with a variety of foot disabilities other than a ganglion cyst of the right foot during the course of the appeal.  These include hallux valgus, degenerative arthritis, pes planus, left foot ganglion cyst, and plantar fasciitis.  The competent evidence does not show that these conditions are manifestations of a right foot ganglion cyst.  Should the Veteran feel that these additional disabilities are related to his service or secondary to his service-connected right foot ganglion, he is free to file a claim with the AOJ.    

The Board has considered the effect of pain and weakness in evaluating the Veteran's service-connected right foot ganglion cyst.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, no additional limitation in range of motion upon repetitive use testing and functional loss attributable to a right foot ganglion cyst was noted at any examination including .  Therefore, the Veteran is not entitled to a higher rating under this basis. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned evaluation is therefore adequate and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his ganglion cyst of the right foot.  Additionally, the manifestations of the Veteran's ganglion cyst of the right foot are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable evaluation for ganglion cyst of right foot of 10 percent prior to December 11, 2012 is granted.

Entitlement to an increased rating in excess of 0 percent from December 11, 2012 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


